DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real-world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly. The four separate Information Disclosure Statements (IDS) submitted for this application comprise over two hundred and eighty-one pages, and contain approximately two thousand, nine hundred published patent documents, two thousand, two hundred patents, two thousand other, four hundred and seventy-six foreign patents, and three hundred non-patent literature (NPL) documents for a total of  seven thousand, nine hundred and seventy-eight references.  By signing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co.,  649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive. Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0030], sentence two reads: “First movement device 116 con”. Should substitute “con” with “can”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12 through 15 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by World Intellectual Property Organization Patent Application No. 2019/221191 to Shimizu  et al.; Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 10 states (numbering added by examiner for clarity):
An apparatus for verifying an article, the apparatus comprising: 
1) a first arm; 
2) a light source coupled to the first arm; 
3) a second arm (beam, Fig. 4, Item 16); and 
4) a sensor coupled to the second arm, 
5) wherein the light source emits light through the article, and 
6) wherein the sensor receives light from the light source that is transmitted through the article.  
Regarding Claim 10, Shimizu teaches:
1) a first arm (guide rail, Fig 4, Items 22); 
2) a light source (light projector/laser unit, Fig. 4, Items 20/21) coupled to the first arm; 
3) a second arm (beam, Fig. 4, Item 16); and 
4) a sensor (camera (detector), Fig. 4, Item 31) coupled to the second arm, 
5) wherein the light source emits light through the article (Paragraph [0026]), and 
6) wherein the sensor receives light from the light source that is transmitted through the article (Paragraph [0026]).  


Claim 12 states:
The apparatus of claim 10, further comprising a member coupled to the first arm and the second arm.  
Regarding Claim 12, Shimizu teaches the apparatus of claim 10, further comprising a member coupled to the first arm and the second arm (Beam, Figs.4 – 8, item 16). 

Claim 13 states:
The apparatus of claim 10, further comprising a first motor to cause the first arm and the second arm to move in a first direction.  
Regarding Claim 13, Shimizu teaches the apparatus of claim 10, further comprising a first motor to cause the first arm and the second arm to move in a first direction (Fig. 4, Items 21, 31, 32, Paragraph [0072]).

Claim 14 states:
The apparatus of claim 10, further comprising a second motor to cause the first arm and the second arm to move in a second direction.  
Regarding Claim 14, Shimizu teaches the apparatus of claim 10, further comprising a second motor to cause the first arm and the second arm to move in a second direction (Fig. 9, Items 21, 32, 33, Paragraph [0073]).


Claim 15 states:
The apparatus of claim 10, further comprising a data acquisition device to receive information from the sensor. 
Regarding Claim 15, Shimizu teaches the apparatus of claim 10, further comprising a data acquisition device to receive information from the sensor (Fig. 4, Item 40).

Claim 19 states:
The apparatus of claim 10, wherein the light source emits light having a wavelength in the range of ultraviolet to infrared electromagnetic waves.  
Regarding Claim 19, Shimizu teaches the apparatus of claim 10, wherein the light source emits light having a wavelength in the range of ultraviolet to infrared electromagnetic waves  (Paragraph [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Patent Application Publication No. WO 2019/221191 to Shimizu  et al. in view of U.S. Patent No. 4,750,133 to Eiskamp et al.; Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 1 states (numbering added by examiner for clarity): 
A method of verifying an article having features thereon, the method comprising the steps of: 
providing an apparatus comprising: 
1) a first arm; 
2) a light source coupled to the first arm; 
3) a second arm; and 
4) a sensor coupled to the second arm; 
5) using the apparatus, measuring a transmittance of light from the light source through a wall of the article; and 
6) determining a quality of the article based on measured transmittance values.  
Regarding claim 1, Shimizu teaches:
A method of verifying an article having features thereon, the method comprising the steps of: 
providing an apparatus comprising: 
1) a first arm (guide rail, Fig 4, Items 22); 
2) a light source (light projector/laser unit, Fig. 4, Items 20/21) coupled to the first arm; 
3) a second arm (beam, Fig. 4, Item 16); and 
4) a sensor (camera (detector), Fig. 4, Item 31) coupled to the second arm; 
5) using the apparatus, measuring a transmittance of light from the light source through a wall of the article (Fig. 2, Item 1W, Paragraph [0026]).
6) Shimizu does not disclose determining a quality of the article based on measured transmittance values.  
Eiskamp teaches determining a quality of the article based on measured transmittance values.  (Column 12, Lines 36 – 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimizu per Eiskamp by determining a quality of the article based on measured transmittance values,  to: “require a measurement to be made of light transmittance through an empty reaction vessel 10, to determine absorbance of light by the vessel. Absorbance by the vessel 10 may indicate an incorrect reaction vessel is being used (e.g., highly absorbant material) or that the reaction vessel is not clean and hence contaminants are present which may interfere with the transmission of light through the vessel.” (Eiskamp, Column 12, Lines 36 – 46).

Claim 2 states:
The method of claim 1, wherein the article comprises a reaction chamber.  
Regarding Claim 2, Shimizu is silent regarding wherein the article comprises a reaction chamber.
However, Eiskamp teaches optical measurement (Column 3, Line 57) including wherein the article comprises a reaction chamber (column 12, lines 36 – 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Shimizu with the teaching of Eiskamp by including wherein the article comprises a reaction chamber in order to determine contaminants within a reaction vessel.

Claim 4 states:
The method of claim 1, wherein, during the step of measuring, the light source is outside the article and the sensor is inside the article. 
Regarding Claim 4, the combination of Shimizu and Eiskamp would have rendered obvious wherein during the step of measuring, the light source (Shimizu, light projector, Fig. 4, Items 20) is outside the article and the sensor (Shimizu, camera (detector), Fig. 4, Item 31)  is located inside the article. 

Claim 5 states:
The method of claim 1, wherein, during the step of measuring, the light source is inside the article and the sensor is outside the article.
Regarding Claim 5, the combination of Shimizu and Eiskamp would have rendered obvious the step of measuring wherein the light source is inside the article and the sensor is outside the article. 
Per Claim 4, Shimizu discloses the method of Claim 1, wherein, during the step of measuring, the light source is specifically outside the article and the sensor is inside the article. Shimizu also discloses that various configurations may be made to the transmittance measurement apparatus (Paragraph [0112]) but does not mention any different or unexpected results from the change in configuration. Same is true of applicant. Reversing the location of the light source and detector would be a matter of convenience or design and would fall in line with how one of ordinary skills would perform a light transmittance measurement though a transparent, or partially transparent material. Making this type of measurement would simply require that the light source be located opposite the light sensor/detector and facing it, not of up/down, left/right orientation. As such, rearranging the light source and sensor locations would fail to achieve any unexpected results, alter the functionality or otherwise generate any unobvious results over the configuration of Claim 4. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (MPEP 2144.04(vi)(c)).

Claim 6 states:
The method of claim 1, further comprising the steps of: 
moving the first arm and the second arm in a first direction; 
moving the first arm and the second arm in a second direction; and 
collecting a plurality of measurements along the first direction and the second direction.  
Regarding Claim 6, the combination of Shimizu and Eiskamp would have rendered obvious the method of claim 1, further comprising the steps of: 
moving the first arm and the second arm in a first direction (Shimizu paragraph [0020]), ; 
moving the first arm and the second arm in a second direction (Shimizu paragraph [0021]); and 
collecting a plurality of measurements along the first direction and the second direction (Shimizu, paragraph [0022]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Eiskamp, as applied to Claim 1, above, further in view of U.S. Patent Application Publication No. 2021/0199569 to Hamilton.
Claim 3 states:
The method of claim 1, wherein the step of determining comprises determining a quality of a weld.  
Regarding Claim 3, the prior art of Shimizu teaches an apparatus for measuring light transmittance through an article. 
Eiskamp teaches that the measured value of light transmittance through an article can be used to determine the quality of the article.  
Neither Shimizu or Eiskamp disclose using light transmittance or absorption wherein the step of determining comprises determining a quality of a weld.  
Hamilton teaches identifying object characteristics based on a contrast ratio of an amount of light reflected or absorbed by the object (Abstract) to objectively assess and characterize weld quality of parts (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance measuring apparatus of Shimizu to measure the quality of an article as suggested by Eiskamp where Shimizu is useful to optically measure the light transmittance of an article, and Eiskamp suggests that the quality of an article which would need its quality measured optically would be a reaction chamber, where Hamilton suggests using transmittance measurements as a non-destructive, non-invasive method to objectively assess and characterize weld quality, which could then be used to effectively evaluate a reaction chamber and its usability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Eiskamp, as applied to Claim 1, above, further in view of U.S. Patent Application Publication No. 2015/0077742 to Wootton.
Claim 7 states
The method of claim 1, wherein the step of determining a quality of the article based on measured transmittance values comprises determining a transmittance signal associated with an edge of a feature.  
Regarding Claim 7, the prior art of Shimizu teaches a device for measuring light transmittance through an article. 
Eiskamp teaches that the measured value of light transmittance through an article can be used to determine the quality of the article.  
Neither Shimizu or Eiskamp disclose determining a transmittance signal associated with an edge of a feature.  
Wootton teaches a system and method for inspecting an edge area of a transparent media through measured spectral transmittance (Fig. 6, Abstract) and determining the location and  quality of the area (Paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance measuring apparatus of Shimizu to optically measure the light transmittance through an article, as suggested by Shimizu, where the measured spectral transmittance associated with the edge area of a feature would determine the quality of edge areas as suggested by Wootton, thus contributing to the process of determining the overall quality of the article, as suggested by Eiskamp. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, Eiskamp, and Wootton as applied to Claims 1 and 7, above, further in view of U.S. Patent Application Publication No. 2002/0009213 to Rowe et al.
Claim 8 states:
The method according to claim 7, further comprising a step of comparing the signal intensity associated with the edge of the feature with information in a database.  
Regarding Claim 8, Shimizu teaches a device for measuring light transmittance through an article. Eiskamp teaches that the measured value of light transmittance through an article can be used to determine the quality of the article.  
Wootton teaches a system and method for inspecting an edge area of a transparent media through measured spectral transmittance (Fig. 6, Abstract) and determining the quality and location of an edge area (Paragraph [0050]).
Neither Shimizu, Eiskamp, or Wootton teach a step of comparing the signal intensity associated with the edge of the feature with information in a database.
Rowe teaches biometric identification or verification using optical spectroscopy of an individual’s tissue by projecting optical radiation into skin and capturing the light transmitted or reflected back and out through the tissue. These optical measurements are collected and stored in a database for future person-to-person comparisons in order to verify an individual’s identity (Abstract, Paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance measuring apparatus of Shimizu to optically measure the light transmittance of the edges of an article’s features, as suggested by Wootton, then to store those measurements and compare them with known values stored in a database, as suggested by Rowe, in order to use the transmittance values of an article and its features to determine the overall quality of the article, as suggested by Eiskamp.

Claim 9 states:
The method according to claim 8, wherein the information in the database comprises information associated with one or more known good articles.  
Regarding Claim 9, Shimizu teaches a device for measuring light transmittance through an article. Eiskamp teaches that measured value of light transmittance through an article can determine the quality of the article.  
Wootton teaches a system and method for inspecting an edge area of a transparent media through measured spectral transmittance (Fig. 6, Abstract) and determining the quality and location of an edge area (Paragraph [0050]).
Neither Shimizu, Eiskamp, or Wootton teach a step of comparing the signal intensity associated with the edge of the feature with information in a database, wherein the information in the database comprises information associated with one or more known good articles.
Rowe teaches biometric identification or verification using optical spectroscopy of an individual’s tissue by projecting optical radiation into skin and capturing the light transmitted or reflected back and out through the tissue. These optical measurements are collected and stored as known identities in a database for comparisons in order to verify an individual’s identity (Paragraphs [0017] & [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance measuring apparatus of Shimizu to optically measure the light transmittance of the edges of an article’s features and their locations, as suggested by Wootton, then to store those measurements and their locations and compare them with known values stored in a database, as suggested by Rowe, in order to use the transmittance values of an article to determine the overall quality of the article, as suggested by Eiskamp.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Patent Application Publication No. WO 2019/221191 to Shimizu  et al., as applied to Claim 10, in view of U.S. Patent No. 4,750,133 to Eiskamp et al.; Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 11 states:
The apparatus of claim 10, wherein the article comprises a reaction chamber.  
Regarding Claim 11, Shimizu is silent regarding wherein the article comprises a reaction chamber.
However, Eiskamp teaches optical measurement (Column 3, Line 57) including wherein the article comprises a reaction chamber (column 12, lines 36 – 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Shimizu with the teaching of Eiskamp by including wherein the article comprises a reaction chamber in order to determine contaminants within a reaction vessel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Patent Application Publication No. WO 2019/221191 to Shimizu  et al. in view of U.S. Patent Application Publication No. 2002/0009213 to Rowe et al.; Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 16 states:
The apparatus of claim 15, further comprising a database coupled to the data acquisition device.  
Regarding Claim 16, Shimizu teaches the apparatus of Claim 15, but is silent regarding comprising a database coupled to the data acquisition device. 
Rowe teaches biometric identification or verification using optical spectroscopy of an individual’s tissue by projecting optical radiation into skin and capturing the light transmitted or reflected back and out through the tissue. These optical measurements are collected and stored in a database for person-to-person comparisons (Abstract, Paragraph [0017]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transmittance measuring apparatus of Shimizu to optically measure the light transmittance of an article, and to store those measurements in a database to compare an article’s light transmittance levels with those of other articles in the database, as suggested by Rowe, thus allowing a user to determine additional information or characteristics regarding each article. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Patent Application Publication No. WO 2019/221191 to Shimizu  et al. in view of U.S. Patent No. 9030664, to Park et al. Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 17 states:
The apparatus of claim 10, further comprising a reflective surface coupled to the second arm.  
Regarding Claim 17, Shimizu teaches the apparatus of claim 10, but does not teach a reflective surface coupled to the second arm. 
Park teaches the use of a reflective surface in the measurement of transmissivity (Fig. 4, Item 42).  
While the apparatus of Shimizu alone performs the light transmittance measurement, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmittance measuring apparatus of Shimizu to add the reflective surface of Park coupled to the second arm  adding an alternative configuration of the light source and detector.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Patent Application Publication No. WO 2019/221191 to Shimizu  et al. in view of 
U.S. Patent No. 4195932 to Popelka et al.; Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 18 states:
The apparatus of claim 10, further comprising a shield coupled to the second arm.  
Regarding Claim 18, Shimizu teaches the apparatus of claim 10, but does not teach a shield coupled to the second arm.
Popelka teaches the use of a light shielding element to control the amount of light to the detector and prevent saturation (Fig. 1, Item 5, Column 2, Line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmittance measuring apparatus of Shimizu with the light shielding element of Popelka to control the amount of light to the detector, preventing saturation and improving accuracy by limiting interference from ambient, reflected, scattered, or otherwise external light sources from falling on the detector. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization Patent Application Publication No. WO 2019/221191 to Shimizu  et al. in view of U.S. Patent No. 4,750,133 to Eiskamp et al.; Shimizu citations herein are made to the corresponding U.S. Patent Application Publication No. 2021/0181106. 
Claim 20 states:
A system for verifying a reaction chamber, the system comprising an apparatus according to claim 10.
Regarding Claim 20, Shimizu teaches an apparatus according to Claim 10, as well as a method for verifying transmittance of light through a quartz crucible, but does not teach a system for verifying a reaction chamber.
Eiskamp teaches verifying a reaction chamber based on measured transmittance values.  (Column 12, Lines 36 – 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimizu per Eiskamp by verifying a reaction chamber based on measured transmittance values and allowing a user to objectively determine the usability of a specific chamber.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROBERT BOTKIN whose telephone number is (571)272-8220. The examiner can normally be reached M-F 8:00am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on (571) 270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Larry Botkin/
Examiner, Art Unit 2877


/Tarifur Chowdhury/
Supervisory Patent Examiner, Art Unit 2877